BLUE, Acting Chief Judge.
Adam Edward Shepard appeals the denial of his Florida Rule of Criminal Procedure 3.800(a) motion seeking eighteen days’ credit for time served in the juvenile detention center prior to being transferred to the Hillsborough County Jail. The trial court’s order denying the motion does not address Shepard’s request nor do the portions of the record attached to the order refute the claim. Accordingly, we reverse with directions to the trial court to consid*1205er again Shepard’s claim for credit for time served, and, if the trial court summarily determines he is not entitled to further credit, it shall attach to its order record attachments refuting his claim.
Reversed and remanded.
■ STRINGER and SILBERMAN, JJ„ concur.